Citation Nr: 1607862	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-40 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.

In October 2010, the Veteran testified at a personal hearing over which the undersigned presided while at the RO. A transcript of that hearing has been associated with her claims file.

The Board initially remanded the claims in January 2012 for further development.  In September 2014, the Board denied the claims of service connection for hepatitis C and vertigo, and remanded the claim of service connection for asthma.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Veteran's representative and VA General Counsel filed a Joint Motion for Partial Remand (JMPR).  The Court granted the motion that same month and vacated the parts of the September 2014 Board decision that denied the Veteran's claims, remanding the matters for additional proceedings consistent with the motion.  The case has been returned to the Board.

During the pendency of the appeal, and in accordance with the Board's September 2014 remand orders, the Veteran underwent a VA examination in October 2014 for her asthma.  In February 2015, the RO issued a Supplemental Statement of the Case once again denying the Veteran's claim of service connection for asthma.  This issue is also returned to the Board.

The Veteran's claims file has been converted into a paperless claims file via the 
Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence is essential for a proper appellate decision").  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

In addition, service connection may be granted for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  

With regard to the Veteran's claim of service connection for asthma, her service treatment records show that she was treated for bronchitis, chest pain, and difficulty breathing while in service.  Further, she asserts that she received treatment at non-military emergency rooms for respiratory problems while in service and that she was diagnosed with asthma in 2000.  The Veteran underwent a VA examination in October 2014 for respiratory conditions, in which the examiner opined that there was "no nexus between in-service illness and current diagnosis of asthma that was diagnosed in approximately 2000 per Veteran and review of [the Veteran's private] medical records."  However, the examiner did not provide a rationale as to why there was no nexus between the in-service illnesses and her diagnosis of asthma.  Thus, the Board finds that the October 2014 VA examination opinion was not adequate, and a remand is necessary to obtain a new VA examination with a pulmonologist to obtain an adequate opinion.  See Stegall, 11 Vet. App. at 268; Barr, 21 Vet. App. at 312 (once VA undertakes the effort to provide an examination it must provide an adequate one).  

With regard to the hepatitis C claim, the Veteran's post-service treatment records reflected a diagnosis in October 1990.  She contended, in part, that she could have contracted the disease in service by air gun inoculation.  She underwent a VA examination in February 2012 in which the examiner opined, in part, that it was less likely than not that she had contracted the virus while in service because it would be "difficult to imagine that the amount of inoculum, if any, from the air gun" would reach a quantity necessary for infection.  It was noted in the JMPR, however, that since she has a confirmed diagnosis of hepatitis C and asserted that she contracted the virus by air gun inoculation, the Board should have considered Fast Letter 04-13 and the Adjudication Procedures Manual (M21-1).

Fast-Letter 04-13, Relationship Between Immunization with Jet Injectors and Hepatitis C Infection as it Relates to Service Connection, was rescinded and incorporated into the M21-1.  Under M21-1 III.iv.4.I.2.e, Risk Factors for HBV and hepatitis C, the Manual instructs that the "risk factors for the development of [hepatitis B (HBV)] and hepatitis C are similar," and that the evidence favoring risk factors for hepatitis C infections includes immunization with a jet air gun injector.  

For immunization with a jet air gun injector, the Manual states that there has been "one documented case of HBV transmission," and that despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically possible.  Here, the Veteran has asserted that when she received immunization by air jet gun she could see blood from a previous inoculation on the gun, and that the gun was not cleaned prior to being used on her.  Further, private treatment records from her gastroenterologist noted that her hepatitis C was thought to have been dormant for an extended period of time before becoming active.  In the February 2012 opinion, the VA examiner found that it was less likely than not that the Veteran's hepatitis C was related to her service because "the pressure of an air gun would most likely push away any blood on the site away from the injection site," and because the Centers for Disease Control (CDC) stated that "the penetration of a needle has to be deep enough that the needle is retained in the skin when released."  However, the VA examiner did not discuss the VA's finding that "despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically possible," or the Veteran's private physician's statement that her hepatitis C was inactive for several years after her discharge from service. 

Consequently, the Board finds that to comport with the November 2015 JMPR, the case must be remanded so that an addendum opinion can be obtained.

In addition, the Veteran claims that she currently suffers from vertigo as a result of her treatment for hepatitis C.  Since the issue of vertigo is inextricably intertwined with the Veteran's claim for service connection for hepatitis C, the Board finds that it must also be remanded.  See Harris v.Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together). 

On remand, any ongoing private or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify any VA or private treatment that she may have had for her claims that are not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

2.  The AOJ shall schedule the Veteran for a new VA examination with a pulmonologist.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.

After the claims file is reviewed, the examiner should offer an opinion addressing the following:

a. Does the Veteran currently have a respiratory disability, to include asthma?  If not, the examiner is asked to comment on the earlier records showing use of a prescription inhaler.

b. Is it at least as likely as not that the Veteran's respiratory disability (if any) was incurred in or as a result of any in-service event, or is otherwise related to active service?

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a specific respiratory disorder in the Veteran's service treatment records cannot, standing, alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ shall refer the Veteran's claims file to the VA examiner who provided the February 2012 VA examination of hepatitis C for an addendum medical opinion.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.

If the examiner is no longer available, or the examiner determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer an opinion addressing whether it is as likely as not that the Veteran's hepatitis C was incurred in or as a result of any in-service event, specifically immunization by air jet gun, or is otherwise related to active service.

The examiner must specifically address VA's finding that "despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically possible," as it applies to this Veteran.  

Further, the examiner must discuss the Veteran's gastroenterologist's assertion that the hepatitis C virus can remain dormant for an extended period of time before becoming acting, and that this was the case with the Veteran's infection.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  A complete rationale for all conclusions must be provided.

4. If, and only if, the AOJ grants service connection for hepatitis C, the Veteran shall be afforded a VA examination to determine whether her current vertigo is related to her active service or to a service-connected disorder, to specifically include whether any such disorder is either (a) caused by, or (b) aggravated (permanently worsened) by a service-connected disability.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

A complete rationale shall be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must so state and explain why such cannot be made.

5. Following any additional indicated development, review the claims file and readjudicate the Veteran's claims for service connection.  If any benefit sought remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

